DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 3/5/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn.  In addition, the 112(f) interpretation of claims 8 and 9 is withdrawn. 
Applicant’s arguments, see page 9, filed 3/5/2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of the claims has been withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13. (Currently Amended) The image processing apparatus according to claim 12, wherein the instructions further cause the image processing apparatus to: 
display [[the]] different settings recognizable to a[[the]] user if there is a difference between a setting associated with an attribute of the document indicated by the history information and the first setting indicated by the history information.

16. (Currently Amended) The image processing apparatus according to claim 14, wherein, when the control is performed, control whether to prioritize reading out the associated setting or the first setting according to the setting made by a[[the]] user in advance.

18. (Currently Amended) The image processing apparatus according to claim 11, wherein the document attribute is a file format.

Allowable Subject Matter
Claims 1 and 8-20 are allowed.

The combination of unique features of the claims are the following limitations: display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen;  receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing; display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document;  display a second button corresponding to the history information on the operation screen which includes the plurality of buttons for executing the plurality of functions; and read out the first setting and the first document and display the setting screen for the first processing in which the first setting performing the first processing to the first document is reflected, in a case the second button is selected.  These features in combination were not found in the applied and/or cited prior art.  These features combined with the rest of the claim features overcome the prior art.  Thus, based on the above, the independent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672